Exhibit 10.3

AMENDMENT TO THE

GLOBAL WATER RESOURCES, INC.

DEFERRED PHANTOM STOCK UNIT PLAN

Global Water Resources, Inc., a Delaware corporation (the “Corporation”),
previously established the Global Water Resources, Inc. Deferred Phantom Stock
Unit Plan dated as of January 1, 2011 (the “Plan”). The Corporation is being
restructured by (i) being the surviving entity in a merger with its largest
stockholder, GWR Global Water Resources Corp., a British Columbia corporation
traded on the Toronto Stock Exchange (“GWRC”), and (ii) undertaking a “going
public” transaction resulting in the Corporation’s shares of Common Stock being
listed on NASDAQ. By adoption of this Amendment, the Corporation now desires to
amend the Plan to reflect the merger with GWRC and its going public transaction,
effective immediately prior to the date such transactions close (the “Effective
Date”), as set forth below.

1. This Amendment shall be effective as of the Effective Date.

2. The following definitions in Section 1.1 (Definitions) are hereby amended and
restated or inserted (as applicable) as follows:

“Affiliate” means the Corporation and any other corporation or trade or business
required to be aggregated with the Corporation which constitutes a single
employer under Code Section 414(b) or Code Section 414(c) with the Corporation,
except that in applying Code Section 1563(a)(1), (2) and (3), the language “at
least 50%” is used instead of “at least 80%”;

“Eligible Director” means any member of the Corporation’s Board of Directors who
is also not a common law employee of the Corporation;

“Issuer” means the Corporation;

“Market Value” means (i) means the closing sale price of one Common Share as
reported on the NASDAQ (or other securities exchange or automated quotation
system on which the Common Shares are then listed, quoted or traded) on the date
such value is determined or, if Common Shares are not traded on such date, on
the first immediately preceding business day on which Common



--------------------------------------------------------------------------------

Shares were so traded, or (ii) if the Corporation’s Common Shares are not traded
on NASDAQ (or other securities exchange or automated quotation system on which
the Common Shares are then listed, quoted or traded), the fair market value of
Common Shares on a particular date determined by the reasonable application of
reasonable valuation methods or procedures as may be established from time to
time by the Board. The Board shall use such procedures to determine fair market
value in compliance with Section 409A of the Code and the regulations issued
thereunder. Notwithstanding anything in the Plan to the contrary, the Board may
not delegate its authority to determine Market Value;

“NASDAQ” means the NASDAQ Stock Exchange;

“Redemption Date” with respect to a Participant who had a Separation Date, means
such date as the Corporation determines which shall be no later than 60 days
after the Separation Date;

3. Section 1.1 (Definitions) is hereby amended by deleting the definitions of
“Redemption Notice” and of “TSX”.

4. The second sentence in Section 3.2 (Grant Participants) is hereby amended and
restated in its entirety as follows:

More specifically, the number of Deferred Phantom Stock Units to be granted to
an Eligible Director will be determined by dividing the Entitlement by the
closing price for a Common Share on the NASDAQ on the business day immediately
preceding the DSU Issue Date.

5. Section 3.3 (Redemption Notice) is hereby deleted in its entirety.

6. The Flush language in Section 5.1 (Amendment of Plan) shall be amended and
restated as follows:

shall only be effective upon such amendment, modification or change being
approved by the Board, and, if required, by shareholders of the Corporation if
required by NASDAQ or any other regulatory authorities having jurisdiction over
the Corporation.

 

2



--------------------------------------------------------------------------------

7. Section 5.7 (Interpretation) shall be amended and restated as follows:

This Plan shall be governed by and construed in accordance with the laws of the
State of Delaware.

8. This Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions and intent of this Amendment.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed as
of this 3rd day of May, 2016.

 

Global Water Resources, Inc. By:  

Ron L. Fleming

Its:   President and CEO

 

3